*16
Opinion

BORDEN, J.
The dispositive issue in this appeal is whether thére was sufficient evidence to support the jury’s factual finding that the negligence of an unidentified employee, agent or servant of the defendant caused the plaintiffs injuries. The named defendant, St. Andrew’s Roman Catholic Church Corporation,1 appeals2 from the judgment of the trial court, following a jury trial, in which the jury found for the plaintiff, Thelonious Paige. We conclude that the evidence of causation was insufficient. Accordingly, we reverse the judgment of the trial court.
The plaintiff brought this action against the defendant, as the owner of church property known as St. Andrew’s Roman Catholic Church. It is undisputed that, while the plaintiff was inside and cleaning one of the boilers that heated the church premises, the boiler’s oil *17burner ignited, causing him serious injuries. The issue in contention was whether the defendant was legally responsible for the fact that the oil burner was turned on while the plaintiff was cleaning the boiler. The jury returned a verdict for the plaintiff in the amount of approximately $3.2 million in economic and noneconomic damages. The defendant moved for judgment notwithstanding the verdict, which the trial court denied. This appeal followed.
The defendant claims that there was insufficient evidence from which the jury reasonably could have concluded that an employee, agent or servant of the defendant turned on the oil burner while the plaintiff was cleaning the boiler. We agree.3
“The standard for reviewing the denial of motions to set aside the verdict and for judgment notwithstanding the verdict on evidentiary grounds is clear. Our review of the trial court’s refusal to [grant the motions] requires us to consider the evidence in the light most favorable to the prevailing party, according particular weight to the congruence of the judgment of the trial judge and the jury, who saw the witnesses and heard their testimony. . . . The verdict will be set aside and judgment directed only if we find that the jury could not reasonably and legally have reached their conclusion. . . . Mather v. Griffin Hospital, 207 Conn. 125, 130, 540 A.2d 666 (1988).” (Internal quotation marks omitted.) Suarez v. Dickmont Plastics Corp., 242 Conn. 255, 277, 698 A.2d 838 (1997). We apply this familiar and deferential scope of review, however, in light of the equally *18familiar principle that the plaintiff must produce sufficient evidence to remove the jury’s function of examining inferences and finding facts from the realm of speculation. Boehm v. Kish, 201 Conn. 385, 389, 517 A.2d 624 (1986) (“[w]hen an element necessary to a cause of action cannot be established without conjecture, the evidence presented cannot withstand a motion for a directed verdict”). Moreover, it is well established that, although the jury is entitled to disbelieve any evidence, it may not draw a contrary inference on the basis of that disbelief. Novak v. Anderson, 178 Conn. 506, 508, 423 A.2d 147 (1979) (“[w]hile it is true that it is within the province of the jury to accept or reject a defendant’s testimony, a jury in rejecting such testimony cannot conclude that the opposite is true”).
The evidence, viewed in the light most favorable to the plaintiff, was as follows. In April, 1988, the plaintiff was an employee of the Turnpike Furnace Company (Turnpike Furnace). On the morning of April 22, 1988, the plaintiff and a coworker, Osvaldo Cano, were assigned to clean the defendant’s two boilers (boiler number one and boiler number two). Cano was the “leadman” on the job, with the plaintiff acting as his assistant. The plaintiff and Cano had worked together as leadman and assistant once or twice a week for approximately six months prior to April 22, 1988.
The defendant’s properties consisted of: (1) a church; (2) a convent located across the street from the church; and (3) a rectory located at the top of a hill on the street where the church was located. The church was a two-story facility that consisted of: (1) a church that could hold approximately 800 people; (2) a school that instructed approximately 210 students in grades one through eight; and (3) a parish hall that could hold approximately 350 people. The boilers provided heat to both the church and the school, and were located in a separate room, near the parish hall, on the lower *19level of the church. A person could access the boiler room from the church, the school or the parish hall, without ever having to go outside of the facility.
The defendant employed approximately twenty persons, including three priests, three nuns, eight lay teachers, one school principal, two secretaries, three custodial workers, one housekeeper and one cook. Of these employees, only the teachers, 4 the principal, the custodial workers and the priests worked in the church building. The secretaries, the cook and the housekeeper worked up the hill in the rectory, and the nuns resided in the convent across the street.
On April 22,1988, the date of the accident, the school was not in session because of a spring recess. Two painters, Gary D’Amico and Carl Coletta,5 who were not employees of the church, were working inside of the building. Juan Hernandez, the maintenance supervisor, was scheduled to work from 9 a.m. to 5 p.m. on April 22, and visited the boiler room upon arriving at work and spoke for several minutes with the plaintiff and Cano, who were already at work.6
That same day, masses were held at 7 a.m. and at 12:10 p.m. Father John E. Gilmartin celebrated the 7 a.m. mass, and a different priest, who did not testify at trial, celebrated the 12:10 p.m. mass.7 The temperature on April 22 reached forty-two degrees fahrenheit at 7 *20a.m., fifty-one degrees at 10 a.m., and fifty-six degrees at 1 p.m.
At 8:30 a.m., when the plaintiff and Cano arrived at the church, the building and the boiler room were unlocked. They noticed that boiler number two was warm to the touch and glowing fluorescent orange, indicating that it recently had been in operation. As was generally the practice before cleaning a boiler, Cano checked to make sure that each of the switches on the control panel was in the off position. Although boiler number two felt warm, it was not running at the time that the plaintiff and Cano arrived, and the control panel switch indicated that both boilers were off. According to the plaintiff’s expert, based on the amount of time the boiler ordinarily would take to cool down, the boiler must have been operating within six to ten hours of the plaintiffs and Cano’s arrival. Both boilers remained off from the time that the boiler cleaners arrived, until the plaintiff was injured.
Due to the size of the two boilers, it was necessary to clean them from the inside. After it was decided that the plaintiff would take the first turn at working on the inside, and that Cano would pass him the necessary equipment from the outside, the plaintiff entered boiler number one. The plaintiff was wearing a protective suit and face mask, which served to protect him against breathing in or absorbing soot into his skin.
Approximately one-half hour after the plaintiff had entered boiler number one, its oil burner was activated.8 Flames blocked the hatchway doors, rendering it impossible for the plaintiff to escape. Upon hearing the plaintiffs screams, Cano pulled the vacuum hose that was used in the cleaning process out of the boiler, and attempted to pull the plaintiff through the hatchway *21door. Unable to free the plaintiff, Cano ran to the boiler room door and screamed for help. The painters heard his screams and came to the boiler room. While Coletta was spraying the flame with a fire extinguisher, Cano began hitting the switches in an attempt to extinguish the flame. Cano found, however, as he relayed to the fire marshal who arrived on the scene shortly after the accident, that the switches were already in the off position.9
Coletta eventually was able to pull the plaintiff from the boiler. Fire and paramedical assistance arrived shortly thereafter, and the plaintiff was taken to the hospital. As the result of the accident, the plaintiff suffered extensive third and fourth degree burns over two thirds of his body, with burns down to the bones on his legs and his ankles. With the exception of his head, his upper arms and a portion of his upper torso, the plaintiff remains scarred over most of his body.
According to both parties’ experts, in order for the burner to have ignited, both the circuit breakers, which were located on the wall opposite the boilers, and the emergency switches10 would have had to have been activated. On the date of the accident, all of the circuit breakers and the emergency switches were located *22inside of the boiler room, and the only possible way to access these controls was to enter the boiler room.11 Moreover, the plaintiffs expert testified that there would be at least a fifteen second delay between the switches being activated and the ignition of a flame. The plaintiffs expert also stated that, in his opinion, the circuit breakers and the emergency switches were functioning properly on April 22, 1988. On the basis of all of the available evidence, and viewing that evidence in the light most favorable to the plaintiff, it is therefore apparent, and the parties do not dispute, that the only way that the oil burner serving boiler number one could have ignited while the plaintiff was inside cleaning the boiler, would be if someone had entered the boiler room and had activated both the circuit breakers and the emergency switches.
Gilmartin, who had been assigned to the church in 1986, had overall responsibility for daily management of the parish. This included responsibility for maintaining the boilers. It was Gilmartin, therefore, who had arranged for Turnpike Furnace to clean the boilers on April 22, 1988. Because Gilmartin previously had arranged for Turnpike Furnace to clean the boilers, he was aware that the boilers were supposed to be shut off the night before they were to be cleaned.
On April 22,1988, both Gilmartin and Hernandez were responsible for controlling access to the boiler room. Hernandez had been advised by an employee of Turnpike Furnace the night before the boiler cleaners were to arrive that he was to shut off the boiler’s oil burners. Before he left work on April 21, therefore, at approximately 5 p.m., Hernandez shut the burners off and locked the door to the boiler room. Neither Gilmartin nor Hernandez, however, had instructed or made any *23efforts to warn people that the boilers were to be cleaned on April 22, and that, therefore, all persons should stay away from the boiler room, and that the boilers needed to remain off. Similarly, neither took any action to restrict the access of persons to the boiler room during the time that the boilers were being cleaned. Gilmartin testified, moreover, that he did not know who had opened the boiler room door on the morning of April 22. Hernandez testified that, to his knowledge, only he and Gilmartin possessed keys to the boiler room. Gilmartin testified consistently, stating that he and Hernandez had keys, and that he did not know whether any other priest had a key. There was no evidence regarding whether any other employee possessed a key to the boiler room.
The plaintiff testified that Hernandez was the only employee of the defendant that he had seen on the morning of the accident. Hernandez also testified that, other than the two maintenance persons working with him and who had been with him at lunch during the time of the accident, he had not seen any other person in the church on that morning.12 Gilmartin similarly testified that he was not aware of any employee, other than himself and the other priest who had celebrated the 12:10 p.m. mass, being in the church on the morning of the accident. Gilmartin also testified that he had been away from the church property between 9:30 a.m. and 12:30 p.m., that he had been in the hallway near the boiler room at approximately 8:30 a.m., and that he had seen the boiler cleaners coming in with their equipment.
Hernandez and Gilmartin were the only employees of the defendant who testified during the trial. The record, therefore, does not contain the testimony of the *24principal, the cook, the housekeeper, or any secretary, teacher or other custodial worker with regard to their whereabouts on the morning of April 22. There was no evidence, moreover, that any of these employees had even been in the church, not to mention in the boiler room, on the morning of April 22,1988. In other words, no evidence was presented that placed any employee of the defendant, other than Hernandez, near the boiler switches on the morning of the accident.
The defendant claims that there is insufficient evidence to support the jury’s finding that its conduct causally was connected to the plaintiffs injuries. We agree. After a thorough search of the record, we conclude that there was insufficient evidence of a causal connection between the defendant’s conduct and the plaintiffs injuries and that, therefore, the evidence does not support the finding that the defendant’s conduct was aproxímate cause of the plaintiffs injuries. Specifically, in view of the jury’s responses to the interrogatories submitted to it, there was insufficient evidence from which the jury reasonably could have inferred that an employee, agent or servant of the defendant activated the circuit breakers and the emergency switches while the plaintiff was inside boiler number one. Any such inference would be based on nothing more than speculation, and cannot form the basis of the verdict.
“To prevail on a negligence claim, a plaintiff must establish that the defendant’s conduct legally caused the injuries. Wu v. Fairfield, 204 Conn. 435, 438, 528 A.2d 364 (1987); Hearl v. Waterbury YMCA, 187 Conn. 1, 4, 444 A.2d 211 (1982); W. Prosser & W. Keeton, Torts (5th Ed.) § 41, p. 263. As we observed in Kowal v. Hofher, 181 Conn. 355, 359, 436 A.2d 1 (1980), [l]egal cause is a hybrid construct, the result of balancing philosophic, pragmatic and moral approaches to causation. The first component of legal cause is causation in fact. *25Causation in fact is the purest legal application of . . . legal cause. The test for cause in fact is, simply, would the injury have occurred were it not for the actor’s conduct. Id.
“The second component of legal cause is proximate cause, which we have defined as [a]n actual cause that is a substantial factor in the resulting harm . . . . Coburn v. Lenox Homes, Inc., 186 Conn. 370, 383, 441 A.2d 620 (1982). Boehm v. Kish, [supra, 201 Conn. 391], The proximate cause requirement tempers the expansive view of causation [in fact] ... by the pragmatic . . . shaping [of] rules which are feasible to administer, and yield a workable degree of certainty. 2 Harper & James, Torts § 20.4, p. 1133. Remote or trivial [actual] causes are generally rejected because the determination of the responsibility for another’s injury is much too important to be distracted by explorations for obscure consequences or inconsequential causes. Kowal v. Hofher, supra, [181 Conn.] 359-60. In determining proximate cause, the point beyond which the law declines to trace a series of events that exist along a chain signifying actual causation is a matter of fair judgment and a rough sense of justice. See generally Palsgraf v. Long Island R.R. Co., 248 N.Y. 339, 352, 354-56, 162 N.E. 99 (1928) (Andrews, J., dissenting). Boehm v. Kish, supra, 391-92.” (Internal quotation marks omitted.) Doe v. Manheimer, 212 Conn. 748, 757-58, 563 A.2d 699 (1989), overruled in part on other grounds, Stewart v. Federated Dept. Stores, Inc., 234 Conn. 597, 608, 662 A.2d 753 (1995).
We have held, moreover, that “the test of proximate cause is whether the defendant’s conduct is a substantial factor in bringing about the plaintiffs injuries. Nelson v. Steffens, 170 Conn. 356, 363, 365 A.2d 1174 (1976) (Bogdanski, J., dissenting); see also Heart v. Waterbury YMCA, [supra, 187 Conn. 4], Further, it is the plaintiff who bears the burden to prove an unbroken sequence of *26events that tied his injuries to the [defendants’ conduct]. Boehm v. Kish, [supra, 201 Conn. 392]; see also W. Prosser & W. Keeton, supra, p. 269. The existence of the proximate cause of an injury is determined by looking from the injury to the negligent act complained of for the necessary causal connection. Peterson v. Oxford, 189 Conn. 740, 749, 459 A.2d 100 (1983). This causal connection must be based upon more than conjecture and surmise. Vetre v. Keene, supra, [181 Conn. 136, 140-41, 434 A. 2d 327 (1980)].” (Internal quotation marks omitted.) Wu v. Fairfield, supra, 204 Conn. 438-39.
We focus our inquiry, therefore, on the connection, if any, between the defendant’s conduct and the plaintiffs injuries. In order for the defendant to be held legally responsible for the plaintiffs injuries, there must have been a causal connection between the plaintiffs injuries and the conduct of an employee, agent or servant of the defendant. The verdict must be set aside if we determine that the jury could not have reasonably concluded that such conduct legally caused the plaintiffs injuries. Suarez v. Dickmont Plastics Corp., supra, 242 Conn. 277. As we have indicated, the application of this test to the evidence in the present case requires evidence from which the jury reasonably could have inferred that an employee, agent or servant of the defendant activated the circuit breakers and the emergency switches while the plaintiff was inside the boiler and Cano was assisting him from the outside.
The jury found, as indicated by their responses to the interrogatories,13 that the defendant was negligent *27in the following ways: (1) failing to deactivate the boiler in which the plaintiff was injured; (2) failing to supervise its employees, servants, and agents while the plaintiff was cleaning the boiler; and (3) failing to instruct its employees, servants and agents not to activate the burner or the boiler while the plaintiff was cleaning it. The jury also found that the defendant was negligent through the actions of Hernandez, who, according to the jury’s response, had assured the plaintiff that the boiler and the burner had been deactivated, but subsequently failed to deactivate the boiler and the burner properly. The jury also found, however, that the defen*28dant was not negligent in: (1) failing to see to it that the boiler in which the plaintiff was burned remained inoperable while he was in the process of cleaning it; (2) failing to control adequately access to the boiler controls, the thermostats and all other controls that could activate the burner while the plaintiff was cleaning it; (3) failing to inspect adequately the burner, the boiler, the electrical system, and the control mechanisms before the plaintiff entered the boiler to ensure that the defendant had placed the burner in an inoperable condition while the plaintiff was cleaning it; and (4) failing to take or cause to be taken preventive measures to ehminate the exposure of others to probable injuries that the defendant knew or should have known would occur during the course of cleaning the boilers. Furthermore, the jury found that Hernandez had not negligently activated a control causing the burner to ignite.
The jury findings must be evaluated in light of the mechanical details disclosed by the evidence. As noted, the evidence established that the switches and the controls to boiler number one were functioning properly on the morning of the accident, and that, therefore, someone must have activated both the circuit breakers and the emergency switches in order for boiler number one’s burner to have ignited. Moreover, although the jury specifically found that the defendant was negligent in failing to supervise its employees, servants and agents, and in failing to instruct them to refrain from activating the boiler, the jury also found that the defendant was not negligent in failing to control access to these controls, or in failing to ensure that boiler number one’s burner remained inoperable while the plaintiff was cleaning the boiler. Thus, with regard to the accident at issue, the jury found that the defendant’s negligence was limited to the manner in which it dealt with its own employees, servants and agents. In order for *29there to have been a causal connection between the defendant’s negligent conduct and the plaintiffs injuries, therefore, it would have had to have been an employee, agent or servant of the defendant who activated the switches that resulted in the ignition of the burner. Furthermore, the converse is equally true: because the jury found that the defendant was not negligent either in controlling access to the boiler controls, or in ensuring that the boiler was rendered inoperable while the plaintiff was cleaning it, the defendant’s conduct cannot be causally linked to the plaintiffs injuries if the burner was activated by a person who was not an employee, agent or servant of the defendant.
The jury specifically found that Hernandez, the only employee of the defendant placed near the boiler room on the morning of the accident,14 had not activated the controls that caused the boiler to ignite. Furthermore, although the jury found that Hernandez had failed to deactivate the boiler that the plaintiff was cleaning, Hernandez had testified that he had done so, and Cano testified that prior to commencing the cleaning of the boilers on the morning of the accident, he had made sure that all of the switches and the controls to the boilers were off. Thus, the jury properly could not have based their findings on a disbelief of Hernandez’ testimony; Novak v. Anderson, supra, 178 Conn. 508; and any causal connection between Hernandez’ conduct and the plaintiffs injuries was severed by Cano’s testimony. The “plaintiff . . . bears the burden to prove an unbroken sequence of events that tie[s] his injuries to the [defendant’s conduct].” (Internal quotation marks omitted.) Wu v. Fairfield, supra, 204 Conn. 438-39; Boehm v. Kish, supra, 201 Conn. 392. Because Hernandez was *30the only employee of the defendant placed near the boiler room on the morning of April 22,1988, this break in the chain of events connecting his conduct to the plaintiffs injuries is fatal to the plaintiffs claim.
In an attempt to link the conduct of an unidentified employee of the defendant to the plaintiffs injuries, the plaintiff asserts that “[o]nly employees of the defendant had keys to the boiler room.” There was no evidence offered, however, to support this assertion.15 In fact, when asked who unlocked the boiler room on the morning of April 22, and whether it was possible that someone other than Gilmartin and Hernandez had possessed keys to the boiler room, Gilmartin, the person in charge of managing the routine affairs of the church, responded that he did not know.16 Thus, the evidence does not rule out the possibility that persons other than an employee of the defendant also might have possessed keys to the boiler room. This issue is, nonetheless, not determinative because the boiler room was open throughout the cleaning process, thereby providing ready access to any person seeking to activate a boiler, regardless of whether he or she possessed a key.
Moreover, as noted, school was not in session on the date of the accident. Thus, only creative guesswork could lead to the conclusion that it was the principal or a teacher, none of whom resided in the church building, *31who had activated the boiler. It would require similar creative reasoning to conclude that it was either the cook, the housekeeper or one of the secretaries, all of whom worked in the rectory,17 that had activated the boiler, given the lack of any factual support for the inference that any of these persons was even in the church on the morning of the accident.
The plaintiff and Cano, furthermore, each testified that Hernandez was the only employee of the defendant that they had seen between the time they had arrived at the church and the time the plaintiff was injured. Finally, Gilmartin testified that he had not seen and was not aware of any specific persons affiliated with the church or school — other than the priests who celebrated the masses — being present on the church or the school property on the morning of April 22, 1988.18 Gilmartin also was unable to identify any of the persons, with the exception of the fire chief, who were gathered near the boiler room discussing the accident after the plaintiff had been taken to the hospital. Given that Gilmartin had responsibility for the management of the parish and had been with the church since 1986, it is unlikely that one of the defendant’s approximately twenty employees was among the “four or five people” gathered together after the accident, and that Gilmartin simply could not identify them at the time of trial. It would be pure conjecture, therefore, to conclude that any employee of the defendant’s had: (1) entered the boiler room while Cano was assisting the plaintiff without Cano even realizing that someone had entered the *32room;19 (2) activated both the circuit breakers and the emergency switches to the boiler, which were located on different walls in the boiler room; (3) left the boiler room, without ever having been noticed by Cano; and (4) ignored the plaintiffs screams for help.20
The plaintiff argues, nonetheless, that “[t]he jury could reasonably conclude that an employee of the defendant activated the boiler in the early morning of April 22, in response to the cold temperatures and in anticipation of a 7 a.m. mass or simply because heat was needed in the building. Having failed to instruct its employees to avoid activating the boilers, those employees would have no reason not to turn on the boilers when they found the facility in need of heat on a cold morning. Further, the jury could reasonably conclude that the boilers were most likely activated by an employee of the defendant rather than anyone else.” Given, however, that the jury determined that Hernandez, the one employee who may have possessed more knowledge of the boiler’s location and operation than a nonemployee, had not activated the boiler, on the evidence presented, only pure speculation could have lead the jury to conclude that an employee would have been more likely than someone else, for example, one of the painters or a parishioner, to have noticed the cold and activated the boiler. According to Gilmaxtin, approximately fifty persons may have attended the 12:10 p.m. mass, and the evidence indicated that the boiler room door was both open and accessible from the church, the parish hall and the school.
*33The plaintiff relies on several cases involving jury verdicts upheld by this court on appeal that stand for the general proposition that, even in the absence of direct evidence, a jury may infer the causal connection between a plaintiffs injuries and a defendant’s conduct. The plaintiff contends that these cases involve even weaker evidentiary foundations than exists in the present case, thus warranting our affirmance of the jury’s verdict. See Blados v. Blados, 151 Conn. 391, 397, 198 A.2d 213 (1964) (sufficient evidence for jury to conclude that defendant’s negligent maintenance of stairway resulted in plaintiffs death); Foster v. Hartford Buick Co., 131 Conn. 348, 351, 39 A.2d 884 (1944) (sufficient evidence for jury to infer that employee of defendant had created dangerous condition); Bradbury v. South Norwalk, 80 Conn. 298, 302, 68 A. 321 (1907) (sufficient evidence for jury to conclude that employee of defendant negligently moved manhole cover). Although the factual predicates in those cases may not always be obvious, suffice it to say that, unlike the present case, each of the cases cited by the plaintiff involved some factual basis to support the jury’s inferences, thus establishing the requisite causal connection that is based on more than conjecture and surmise. Vetre v. Keene, supra, 181 Conn. 140-41; cf. O’Brien v. Cordova, 171 Conn. 303, 306, 370 A.2d 933 (1976) (insufficient evidence to support jury’s inferences; judgment directed for defendant); McCrorey v. Heilpem, 170 Conn. 220, 222, 365 A.2d 1057 (1976) (same); Pace v. Clark, Hall & Peck, 167 Conn. 292, 293, 355 A.2d 243 (1974) (same).
The law, therefore, would have allowed the jury to draw any reasonable inferences connecting the defendant’s conduct to the plaintiffs injuries, as long as the inferences “rest[ed] upon some basis of definite facts . . . .” O’Brien v. Cordova, supra, 171 Conn. 305-306. Thus, given the evidence presented, the jury could have concluded that it was cold in the church on the morning *34of April 22, 1988. A jury also properly could have concluded that a person who had noticed the cold and was aware of the location and operation of the boilers, but who was unaware that a cleaner was inside one of the boilers, had entered the boiler room and activated the necessary controls. In other words, the jury reasonably could have inferred that, ¿/there had been an employee who was aware both of the cold temperature in the church and of how to operate the boilers, but was unaware that someone was inside cleaning boiler number one, that employee likely would have activated the boiler. Because the plaintiff, however, offered no evidence that any employee, other than Hernandez, whom the jury specifically had exonerated, was near the boiler room prior to the accident, was aware of the cold, and was aware of how to activate the boiler, the jury could not have concluded that it was an employee of the defendant who had activated boiler number one without engaging in improper speculation or conjecture.
“Drawing logical deductions and making reasonable inferences from facts in evidence, whether that evidence be oral or circumstantial, is a recognized and proper procedure in determining the rights and obligations of litigants, but to be logical and reasonable they must rest upon some basis of definite facts, and any conclusion reached without such evidential basis is a mere surmise or guess. The gruesome character of the [plaintiffs injuries] naturally tended to create sympathy and a leaning toward a plaintiffs verdict, but for the reasons given we are unable to find in the evidence a sufficient basis for it, and the motion to set it aside should have been granted.” Latham v. Hankey, 117 Conn. 5, 10-11, 166 A. 400 (1933).
The judgment is reversed and the case is remanded to the trial court with direction to grant the defendant’s motion for judgment notwithstanding the verdict and render judgment for the defendant.
*35In this opinion CALLAHAN, C. J., and PALMER, MCDONALD and PETERS, Js., concurred.

 The plaintiff initially had brought an action against several additional parties, namely: (1) Gary D’Amico and Carl Coletta, the painters who were working inside the defendant’s building when the plaintiff was injured; (2) Santa-Superior Fuel, Inc.; (3) the Bridgeport Roman Catholic Diocesan Corporation; and (4) St. Andrew’s Roman Catholic Church Voluntary Association. Summary judgment was granted in favor of D’Amico and Coletta prior to trial because there was insufficient evidence that either of them had turned the boiler on, and the claims against Santa-Superior Fuel, Inc., the Bridgeport Roman Catholic Diocesan Corporation, and the St. Andrew’s Roman Catholic Church Voluntary Association eventually were withdrawn. Hereafter, all references to the defendant are to St. Andrew’s Roman Catholic Church Corporation.


 The defendant appealed from the judgment of the trial court to the Appellate Court, and we transferred this appeal to this court pursuant to Practice Book § 4023, now § 65-1, and General Statutes § 51-199 (c). Initially, a majority of a five member panel of this court consisting of Chief Justice Callahan and Justices Berdon, Norcott, Palmer and McDonald affirmed the trial court’s judgment. Paige v. St. Andrew’s Roman Catholic Church Corp., 247 Conn. 24, 41, 718 A.2d 425 (1998). Thereafter, the court granted the defendant’s motion for reconsideration en banc. Justices Borden and Peters were added to the panel and considered the briefs, and oral argument en banc was held on the question of the sufficiency of the evidence to support the verdict. This opinion supersedes our prior decision; id.; in all respects.


 This conclusion renders it unnecessary to consider the defendant’s other claims on appeal, namely, that the trial court improperly: (1) excluded evidence regarding the purported control over the boiler in issue by the plaintiffs employer; and (2) instructed the jury regarding control of an instrumentality or area as between an owner of the premises and an independent contractor.


 The evidence indicates that of the five nuns who lived in the convent across the street, three worked for the parish. It is not clear whether they were employed as teachers or in some other capacity.


 See footnote 1 of this opinion.


 Hernandez testified that on April 22, 1988, he had a crew of two persons working with him, and that he and his crew had been at lunch, away from the church, from approximately 11 a.m. to 12 p.m. Hernandez testified that he had learned about the accident upon returning from lunch at several minutes before noon.


 Gilmartin testified that he had not spoken with or seen the other priest in approximately seven or eight years. This was the only evidence presented relating to the other priest.


 The Bridgeport fire department and the paramedics received the alarm at 11:20 a.m.


 During his deposition, Cano testified that when he turned toward the switches intending to turn them off, he noticed that they were already in the off position, and that he had told this to the fire marshal who arrived on the scene shortly thereafter. His original testimony during the trial, however, was that he had never moved or turned away from the boilers. When his deposition testimony was read back to him, however, he conceded that his original recollection, as indicated in the statement that he had signed in May, 1988, was that the burner switches were off immediately following the incident.


 Hernandez testified that “[i]f you were facing . . . boiler number one [the emergency switch to boiler number one] . . . will be right behind you approximately five feet . . . .” Gilmartin estimated that the emergency switches were located approximately eight feet away from boiler number one, and that the circuit breakers were located approximately eight to ten feet away from boiler number one.


 As previously noted, the boiler room could be accessed directly from the church, the parish hall and the school.


 Hernandez testified specifically that he had not seen any teachers, the principal, any school employees, or any person other than the boiler cleaners and tire painters in “the church, the school, the hall, or the lobby area” on the morning of the accident.


 The interrogatories relevant to the issue of the defendant’s negligence were answered by the jury as follows:
“1. Was the defendant. . . or its agents, servants, or employees, negligent in any of the following ways (please respond to each item)?
“a) Failing to deactivate the boiler in which [the plaintiff] was injured.
“Yes.
“b) Failing to see to it that the boiler in which [the plaintiff] was burned remained inoperable while he was in the process of cleaning it.
*27“No.
“c) Failing to adequately control access to the boiler controls, thermostats and all other controls which could activate the burner while [the plaintiff] was cleaning the boiler.
“No.
“d) Failing to supervise its employees, servants, and agents and failing to instruct them to avoid activating the burner or boiler while [the plaintiff] was cleaning the boiler.
“Yes.
“e) Failing adequately to inspect the burner, boiler, electrical system, and control mechanisms before [the plaintiff] entered the boiler to ensure that they had placed the burner in an inoperable condition while [the plaintiff] was cleaning the boiler.
“No.
“f) The defendant’s custodian, who assured [the plaintiff] that the boiler would remain deactivated, negligently activated a control causing the burner to ignite.
“No.
“g) The defendant’s custodian, in spite of assuring [the plaintiff] that the boiler and burner had been deactivated, failed to properly deactivate the boiler and burner.
“Yes.
“h) Failing to take or cause to be taken preventive measures to eliminate the exposure of others to probable injuries which the defendant knew or should have known would occur in the performance of the work of cleaning the boilers at St. Andrew’s Parish.
“No. . . .
“2. If you found that the defendant... or its agents, servants, or employees, were negligent, was that negligence at least one proximate cause of (a substantial factor causing) the injuries to [the plaintiff]?
“Yes. . . .”


 As noted, Gilmartin testified that he had been in the hallway when the boiler cleaners were arriving. His testimony indicates that he did not go down to the boiler room, however, until after he had returned to the church at 12:30 p.m. and had learned of the accident.


 Moreover, we note that there was no evidence necessarily establishing that the person who opened the door actually had activated the switches to the boiler. In fact, the evidence is to the contrary, given that the doors to the boiler room remained open while the plaintiff was inside the boiler and Cano testified that the switches were all in the off position prior to the commencement of the cleaning process.


 During his deposition, Gilmartin had indicated that he had opened the boiler room door early on the morning of April 22, 1988. During the trial, he stated that he wanted to correct that earlier statement: “I want to be really accurate about it and I . . . have to change that testimony and say I didn’t, [to] the best of my knowledge I didn’t go down. ... So I did not open the doors that morning.”


 Hernandez testified that the boilers in the church heated only the church and the school, and had no other function. Any chill in the rectory, therefore, would not be remedied by the activation of either boiler number one or boiler number two.


 Gilmartin was able to testify only that, although he had not seen any persons affiliated with the church, he did not know “whether [the principal] was there or not,” and that when he had arrived back at the church, after leaving the property from approximately 9:30 a.m. to 12:30 p.m., a church secretary had advised him that there had been an accident.


 Although Cano testified that the vacuum hose, which remains on throughout the cleaning process, was very loud and would have prevented him from hearing anyone enter the boiler room, the fact remains that the controls were approximately five to ten feet away from where he was positioned and, more importantly, no evidence was presented to suggest that it was an employee that had entered the room unnoticed.


 The plaintiffs expert testified that a flame could ignite in the boiler in as little as fifteen seconds after a person had activated both the circuit breakers and the emergency switches.